Per Curiam.

The record is without any proof that defendant’s [respondent’s] employee, an unidentified person, was authorized to use the assistance of anyone else, or that such authority may be implied from the duties to be performed. Although plaintiff [infant] had examined defendant before trial, the examination was not used on the trial. Consequently, there was no proof of the duties or responsibilities of the employee, never identified, let alone of any authorization to use assistance. It is not even clear as to how many persons were employed at the premises, an important factor in determining implied authority to use assistants. It was not without significance that plaintiff did not prosecute promptly his appeal from a decision at a trial that terminated just six years ago.
The judgment should be affirmed.